
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1521
		IN THE HOUSE OF REPRESENTATIVES
		
			July 15, 2010
			Ms. Shea-Porter
			 submitted the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Carbon Monoxide Awareness Day.
	
	
		Whereas carbon monoxide is an odorless, colorless gas that
			 can cause sudden illness and death;
		Whereas carbon monoxide is found in combustion fumes, such
			 as those produced by cars and trucks, small gasoline engines, stoves, lanterns,
			 burning charcoal and wood, and gas ranges and heating systems;
		Whereas 20,000 people visit the emergency room each year
			 due to carbon monoxide poisoning;
		Whereas, according to the Centers for Disease Control and
			 Prevention, 4,000 people are hospitalized due to carbon monoxide poisoning each
			 year;
		Whereas 8.2 percent of those who visited the emergency
			 room were either hospitalized or transferred to other hospitals for specialized
			 care;
		Whereas 400 people die each year from carbon monoxide
			 poisoning;
		Whereas fatality is highest among Americans 65 years and
			 older;
		Whereas up to 40 percent of those who survive carbon
			 monoxide poisoning experience symptoms such as apathy, mutism, amnesia, loss of
			 bladder control, headache, irritability, personality changes, confusion, memory
			 loss, motor impairment, and vision changes;
		Whereas some side effects of carbon monoxide poisoning may
			 be permanent;
		Whereas all people and animals are at risk for carbon
			 monoxide poisoning;
		Whereas unborn babies, infants, and people with chronic
			 heart disease, anemia, or respiratory problems are most susceptible to carbon
			 monoxide effects;
		Whereas females had a higher estimated rate of carbon
			 monoxide-related emergency room visits (7.2 cases per 100,000 population),
			 compared with males (6.7 cases per 100,000 population);
		Whereas carbon monoxide poisoning is a leading cause of
			 unintentional poisoning deaths in the United States;
		Whereas approximately 72.8 percent of exposures occurred
			 in homes and approximately 13.4 percent occurred at workplaces;
		Whereas the primary source of carbon monoxide exposure was
			 home heating systems (16.4 percent), which included furnaces, boilers, and
			 unspecified heaters. Motor vehicles were reported as the second most common
			 source of carbon monoxide exposure (8.1 percent);
		Whereas the Centers for Disease Control and Prevention are
			 actively engaged in strengthening State and local capacity to respond to carbon
			 monoxide-related issues, responding to State requests for technical assistance,
			 working with State, local, and private sector partners to shape and target
			 outreach and education efforts, and jointly developing its surveillance,
			 research, and education agenda;
		Whereas one can prevent carbon monoxide exposure
			 by—
			(1)having a heating
			 system, water heater and any other gas, oil, or coal burning appliances
			 serviced by a qualified technician every year;
			(2)installing a
			 battery-operated carbon monoxide detector in homes and checking or replacing
			 the battery when changing the time on clocks each spring and fall;
			(3)seeking prompt
			 medical attention if one suspects carbon monoxide poisoning and is feeling
			 dizzy, light-headed, or nauseous;
			(4)avoiding use of a
			 generator, charcoal grill, camp stove, or other gasoline or charcoal-burning
			 device inside homes, basements, or garages, or near a window;
			(5)avoiding running
			 cars or trucks inside a garage attached to a house, even if the garage door is
			 left open;
			(6)avoiding burning
			 anything in a stove or fireplace that is not vented;
			(7)avoiding heating a
			 house with a gas oven, ranges, or clothes dryers;
			(8)ensuring
			 appliances are installed and operated according to the manufacturer’s
			 instructions and local building codes;
			(9)ensuring annual
			 professional inspection and servicing of a heating system to check proper
			 operation;
			(10)ensuring an
			 inspector checks chimneys and flues for blockages, corrosion, partial and
			 complete disconnections, and loose connections;
			(11)avoiding portable
			 fuel-burning camping equipment inside a home, garage, vehicle, or tent unless
			 it is specifically designed for use in an enclosed space and provides
			 instructions for safe use in an enclosed area;
			(12)avoiding burning
			 charcoal inside a home, garage, vehicle, or tent;
			(13)avoiding
			 operating unvented fuel-burning appliances in any room where people are
			 sleeping;
			(14)avoiding covering
			 the bottom of natural gas or propane ovens with aluminum foil because doing so
			 blocks the combustion air flow through the appliance and can produce carbon
			 monoxide;
			(15)during home
			 renovations, ensuring that appliance vents and chimneys are not blocked by
			 tarps or debris; and
			(16)making sure
			 appliances are in proper working order when renovations are complete.
			Whereas one should never service fuel-burning appliances
			 without proper knowledge, skill and tools, but always refer to the owners’
			 manual when performing minor adjustments or servicing fuel-burning
			 equipment;
		Whereas one should install a carbon monoxide alarm that
			 meets the requirements of the current UL 2034 or CSA 6.19 safety
			 standards;
		Whereas one should install a carbon monoxide alarm in a
			 hallway near every separate sleeping area of the home;
		Whereas if a person is experiencing symptoms of carbon
			 monoxide poisoning and they do not have a carbon monoxide alarm, they
			 should—
			(1)get outside to
			 fresh air immediately;
			(2)leave the home and
			 call the fire department to report symptoms from a neighbor’s home;
			(3)contact a doctor
			 immediately for a proper diagnosis;
			(4)tell the doctor
			 that you suspect carbon monoxide poisoning is causing problems; and
			(5)if the doctor
			 confirms carbon monoxide poisoning, make sure a qualified service person checks
			 the appliances for proper operation before reusing them.
			Whereas carbon monoxide alarms always have been and still
			 are designed to alarm before potentially life-threatening levels of carbon
			 monoxide are reached: Now, therefore, be it
		
	
		That the House of Representatives
			 supports the goals and ideals of Carbon Monoxide Awareness Day.
		
